Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2021 has been entered.
Response to Arguments
Applicant's amendments and arguments filed on 8/20/2021 overcome all the rejections set forth in the previous Office Action.
Allowable Subject Matter
Claims 1, 5-6, 8-9, 11, 15-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claims 1, 5-6, 8-9 and 20, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
determining eye region spatial location information of the user based on the initial face image of the user; and
determining the acquisition parameter based on the eye region spatial location information of the user, wherein the eye region spatial location information of the user comprises location information of two pupil centers of the user; 
sending the acquisition parameter to a gimbal; 
controlling, by the gimbal, the second image acquisition apparatus to acquire an eye region image of the user according to the acquisition parameter. 
The prior art fails to teach Claims 11, 15-16 and 18-19, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
determining eve region spatial location information of the user based on the initial face image of the user; and 
determining the acquisition parameter based on the eve region spatial location information of the user, wherein the eve region spatial location information of the user comprises location information of two pupil centers of the user; 
send the acquisition parameter to a gimbal; 
control, by the gimbal, the second image acquisition apparatus to acquire an eye region image of the user according to the acquisition parameter. 
The closest prior art, Hanna et al. (US 6714665 B1) reveals a similar technique and system as discussed in detail in previous office actions, but fails to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nguyen et al. ("Long range iris recognition: A survey." Pattern Recognition 72 (2017): 123-143): the survey is on iris recognition systems that operate at longer standoff distances ranging from 1 m to 60 m. Such long range iris acquisition and recognition systems can provide high user convenience and improved through-put. Following Fig. 8 shows a particular system of interest:

    PNG
    media_image1.png
    400
    691
    media_image1.png
    Greyscale

Friedman et al. (US 8121356 B2): a system for multimodal biometric identification has a first imaging system that detects one or more subjects in a first field of view, including a targeted subject having a first biometric characteristic and a second biometric characteristic; a second imaging system 

    PNG
    media_image2.png
    678
    819
    media_image2.png
    Greyscale

Phinney et al. (US 8111879 B2): a duplex camera with common face and iris imaging optics locates an iris in a scene and images the iris without requiring multiple camera alignment or a rapid zoom capability. A wavelength selective mirror separates the light from an imaged scene into visible and infrared 
Musatenko (US 20140184854 A1): a method is described herein for controlling a zoom mode function of a portable imaging device equipped with multiple camera modules, such as a dual camera imaging device like a digital still camera, a smart phone, a tablet or a camcorder. A method for enabling an automatic zoom mode operation for one of the camera modules is described based on the size of an identified user's face or based on at least one of the user's facial features (such as the distance between the centers of the pupils of the user's eyes) as detected by a front-facing camera module. In response to detecting the size of the user's face or of his or her facial features, a zooming coefficient for the rear-facing camera module is automatically determined as the user moves the imaging device closer or farther away from his face.
Bergen et al. (US 8854446 B2): a method of capturing image data for iris code based identification of vertebrates, including humans, comprises the steps of: recording a digital image of an eye with a camera equipped with at least two light sources that have a fixed spatial relationship to an object lens of the camera; locating the eye in the digital image by detecting a specularity pattern Abstract) In order for the image data and the iris codes derived therefrom to be comparable, the images of the eye should be captured under similar, preferably identical conditions. Ideally, the camera should always have the same distance from the eye when the image is taken, and it should also be aligned on the "line of sight" of the eye, i.e. the line that passes through the center of the pupil and is normal to the plane of the pupil. (col. 1, lines 55-62)
Strupczewski et al. (US 20150293588 A1): a method and an apparatus of tracking an eye gaze to determine where a gaze point of a user is located on a display unit of a device, based on a facial pose and a position of an iris center, are provided. The method includes detecting a facial feature in a captured initial image, three-dimensionally modeling the detected facial feature, tracking the three-dimensionally modeled facial feature in consecutively captured images, detecting an iris center in the consecutively captured images, acquiring an eye gaze vector based on the tracked three-dimensionally modeled facial feature and the detected iris center, and acquiring a gaze point on a display unit based on the eye gaze vector.
Hyun et al. (US 20190258788 A1): an electronic apparatus for authenticating a user thereof based on a face angle, a rotational angle of the electronic apparatus, a difference value between the face angle and the Abstract) According to an embodiment, the electronic apparatus 100 may obtain a tilted (or slanted) angle according to the degree of tilt between center points of the iris images respectively corresponding to the left eye and the right eye. ([0060]) The processor 130 may obtain the feature points of the face by analyzing a captured face image 810. The feature points of the face may be center points of the iris areas respectively corresponding to the left eye and the right eye and a center point of a lower lip. ([0081])
Simons et al. (US 20180350030 A1): discloses a system to synthesize a stylized image or animation. For example, a system obtains data indicating a target and a style exemplar image and generates a segmentation guide for segmenting the target image and the style exemplar image and identifying a feature of the target image and a corresponding feature of the style exemplar image. The system generates a positional guide for determining positions of the target feature and style feature relative to a common grid system. The system generates an appearance guide for modifying intensity levels and contrast values in the target image based on the style exemplar image. The system uses one or more of the guides to transfer a texture of the style feature to the corresponding target feature.
Edwards et al. (US 20030169907 A1): a method of determining an eye gaze direction of an observer is disclosed comprising the steps of: (a) capturing at least one image of the observer and determining a head pose angle of the observer; (b) utilizing the head pose angle to locate an expected eye position of 
Shah et al. (US 20190073811 A1): systems and techniques are disclosed for automatically creating a group shot image by intelligently selecting a best frame of a video clip to use as a base frame and then intelligently merging features of other frames into the base frame.
Son et al. (US 20150049179 A1): Methods and apparatuses are provided for capturing an image in a portable terminal. An image is received at the portable terminal. An eye region is detected in the image. An eye center of the eye region is determined. It is determined whether a reflection region is detected in the eye region. When the reflection region is detected, a shape of the reflection region is determined, and guide information for preventing the reflection region is output based on the shape of the reflection region.
Liu et al. (US 20180052514 A1): discloses a method for automatically identifying at least one user of an eye tracking device by means of the eye tracking device, wherein user identification data of the at least one user are captured by a capturing device of the eye tracking device.
Kim et al. (US 20180137335 A1): discloses a method and apparatus to generate a classification map associated with an iris region from an eye image using a trained neural network model, estimate a geometric parameter associated with the iris region using the generated classification map, and extract the iris region from the eye image based on the estimated geometric parameter.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669